Case 2:15-cv-05642-CAS-JC ent 452 Filed 07/29/19 Page 1of1 Page ID #:7988

4 FILED
—_ LE
a \ NX ED CLERK, U.S. DISTRICT COURT

 

 

 

 

UNITED STATES DISTRICT COURT JUL 2 9 29):
CENTRAL DISTRICT OF CALIFORNIA
CASE NO.: 2:15-CV-05642-CAS(JCx) py URAL DISTRICT OF CALESRNIA
CASE TITLE: GRAY; ET AL. v. PERRY: ET AL. O culy

 

 

 

JURY NOTE NO.03_

 

 

The Jury has reached a unanimous verdict.
s/_ The Jury requests the following:

Begonding Quistion € 15 “Copied” the Que ag inhriaged "

(as defined im way inShuctinn 23] Liahy iy f inhingenent ?

Brod Con yen defaree “distai buted in de Cmtext

of Quastim G2

 

 

 

 

 

 

 

Court's response: VOR, tad ty trbtiity 1 sneTithe

) Uf j SAL
fiy J ) Ae f y Va NWA

/
/

 

 

. 7 7 j > /j
Date & Time: T/AT/F]

Dated this ML day of duly , 2019

Time: 2:54 am.éu)

 
